DETAILED ACTION
Claims 1, 3-4, 11-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/083,982, filed on 09/11/2018.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3-4, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 20150140591 (hereafter “Florin”) as evidenced by Pieper et al. (Bitechnol BioEngin (2017) 114(6):1310-1318).
Florin teaches a CHO cell that has been engineered to comprise vectors which express miR-1287 (an RNA oligonucleotide that inhibits target gene expression by RNA-interference) and at least one gene of interest in the CHO cell (e.g., see claims 18-31).  Regarding claim 3, Florin teaches that the expression vector comprises at least one gene of interest, and explicitly states, “[T]he expression vector encoding the RNA of the invention may be transfected after, prior to or simultaneously to transfection of the at least one gene of interest, i.e., the genes that encode a protein/product of interest”, clearly indicating that the cell comprises multiple expression cassettes that encode and express more than one gene of interest  (e.g., see claim 37, paragraph [0207], etc.).  Florin teaches that the gene(s) of interest can be a gene(s) encoding a therapeutic protein, including an antibody or a Fc-fusion protein, and can be engineered to be a secreted protein (e.g., see claims 46, 47, [0125]).  Florin teaches, “Generally, the RNAs (microRNAs) provided in this invention increase the yield of a protein of interest, such as a secreted therapeutic protein, in production processes based on eukaryotic cells by increasing the productivity of the cell, and/or cell growth”, and provides evidence that the method results in increased IgG production in engineered CHO cells compared to control (see [0043], [0059], Figure 6).
Although Florin does not teach that expressing miR-1287 in CHO cells results in reduced expression of ATF6B, as required by the claims, Pieper teaches that miR-1278 reduces ATF6B expression in CHO cells.  For instance,  Pieper teaches, “Here, through next-generation sequencing (NGS), we identified the activating transcription factor 6 beta (ATF6b), a repressor of the pro-survival and UPR promoting factor ATF6a, as a direct target gene of miR-1287 in CHO-IgG cells.” (See abstract).  Furthermore, Figure 1D demonstrates reduced ATF6B expression in cells transfected with miR-1287, compared to controls.  Therefore, although Florin does not teach that miR-1287 reduces ATF6B expression in CHO cells, performing the method taught by Florin would necessarily result in reduces ATF6B expression.  Furthermore, regarding claim 12, although the reference does not teach that the host cell protein which is reduced (ATF6B) has an amino acid sequence at least 80% identical to SEQ ID NO: 6, as indicated above, performing the method taught by the reference would necessarily in reduction of a host protein (ATF6B) having an amino acid sequence at least 80% identical to SEQ ID NO: 6.

See MPEP 2112 II (Inherent Feature Need Not Be Recognized At The Time Of The Invention), which states:
“There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency)…”	

	Therefore, the instant claims are anticipated by Florin.

Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-4, 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 11,230,725, as evidenced by Pieper et al. (Bitechnol BioEngin (2017) 114(6):1310-1318).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	It is noted that U.S. 11,230,725 is a patent granted on an application that is a continuation of the application that published as U.S. 20150140591, thus the ‘725 patent and the ‘591 publication disclose the same information.
 	As such, the ‘725 patent teaches a CHO cell that has been engineered to comprise vectors which express miR-1287 (an RNA oligonucleotide that inhibits target gene expression by RNA-interference) and at least one gene of interest in the CHO cell (e.g., see FIG. 6 and description thereof, column 8:42-61).  Regarding claim 3, the ‘725 patent teaches that the expression vector comprises at least one gene of interest, and explicitly states, “[T]he expression vector encoding the RNA of the invention may be transfected after, prior to or simultaneously to transfection of the at least one gene of interest, i.e., the genes that encode a protein/product of interest”, clearly indicating that the cell comprises multiple expression cassettes that encode and express more than one gene of interest  (e.g., see 6: 7-8, etc.).  the ‘725 patent teaches that the gene(s) of interest can be a gene(s) encoding a therapeutic protein, including an antibody or a Fc-fusion protein, and can be engineered to be a secreted protein (e.g., see 6:38-41, etc.).  the ‘725 patent teaches, “Generally, the RNAs (microRNAs) provided in this invention increase the yield of a protein of interest, such as a secreted therapeutic protein, in production processes based on eukaryotic cells by increasing the productivity of the cell, and/or cell growth”, and provides evidence that the method results in increased IgG production in engineered CHO cells compared to control (e.g., see Figure 6, etc.).
Although the ‘725 patent does not teach that expressing miR-1287 in CHO cells results in reduced expression of ATF6B, as required by the claims, Pieper teaches that miR-1278 reduces ATF6B expression in CHO cells.  For instance,  Pieper teaches, “Here, through next-generation sequencing (NGS), we identified the activating transcription factor 6 beta (ATF6b), a repressor of the pro-survival and UPR promoting factor ATF6a, as a direct target gene of miR-1287 in CHO-IgG cells.” (See abstract).  Furthermore, Figure 1D demonstrates reduced ATF6B expression in cells transfected with miR-1287, compared to controls.  Therefore, although the ‘725 patent does not teach that miR-1287 reduces ATF6B expression in CHO cells, performing the method taught by the ‘725 patent would necessarily result in reduces ATF6B expression.  Furthermore, regarding claim 12, although the reference does not teach that the host cell protein which is reduced (ATF6B) has an amino acid sequence at least 80% identical to SEQ ID NO: 6, as indicated above, performing the method taught by the reference would necessarily in reduction of a host protein (ATF6B) having an amino acid sequence at least 80% identical to SEQ ID NO: 6.
See MPEP 2112 II (Inherent Feature Need Not Be Recognized At The Time Of The Invention), as indicated above.
	Therefore, the instant claims are anticipated by the ‘725 patent.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including only the limitations of the base claim (claim 4) drawn to part (a) the gene encoding the host cell protein comprises a genetic modification that inhibits expression of said host cell protein, and any intervening claims, without part (b) of claim 4. That is, claim 11 only further limits part (a) of claim 4; therefore, only incorporating claim 11 into claim 4 would not result in an allowable claim because claim 4 would still be subject to the above rejection(s) which teach part (b) of claim 4, as parts (a) and (b) are given as alternatives (i.e., (a) or (b)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756. The examiner can normally be reached Monday-Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635